             Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 1 of 19




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


MISSOURI ALLIANCE FOR ANIMAL
LEGISLATION,                                         Civil Action No. 1:19-cv-02087
     P.O. Box 300036
     St. Louis, MO 63130

       and

STOP ANIMAL EXPLOITATION NOW,
     1081-B State Route 28 #280
     Milford, OH 45150

                     Plaintiffs,

v.

UNITED STATES DEPARTMENT OF
AGRICULTURE;
     1400 Independence Ave., S.W.
     Washington, DC 20250

ANIMAL AND PLANT HEALTH INSPECTION
SERVICE;
     4700 River Road
     Riverdale, MD 20737

ANIMAL CARE;
    4700 River Road, Unit 84
    Riverdale, MD 20737

and

SONNY PERDUE, in his official capacity as
United States Department of Agriculture Secretary,
       1400 Independence Ave., S.W.
       Washington, DC 20250

                     Defendants.
               Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 2 of 19



                                             COMPLAINT

          Plaintiffs Missouri Alliance for Animal Legislation (“MAAL”) and Stop Animal

Exploitation Now (“SAEN”) bring this action against UNITED STATES DEPARTMENT OF

AGRICULTURE, ANIMAL AND PLANT HEALTH INSPECTION SERVICES, ANIMAL

CARE, and SONNY PERDUE (collectively, “USDA” or “Defendants”). Plaintiffs, based on

personal knowledge as to themselves, on the investigation of their counsel, and on information and

belief as to all other matters, allege as follows:

                                        NATURE OF ACTION

          1.       USDA unlawfully issued two legislative rules that allow industries like large-scale

commercial dog breeders, laboratories conducting for-profit animal-based research, and road-side

zoos exhibiting exotic animals, to conceal violations of Animal Welfare Act from the public and

unsuspecting consumers. These improper rules were enacted without the opportunity for public

notice and comment, in violation of federal law, and favor business at the expense of animals.

Worse yet, these rules compound already-existing and well-documented enforcement deficiencies,

as reported by the USDA Office of Inspector General.

          2.       For example, in 2010, the USDA Office of Inspector General (“OIG”) issued a

report reprimanding USDA’s failure to adequately enforce the Animal Welfare Act (“AWA”)

against “problematic” large-scale dog breeders and brokers, referred to as “puppy mills.” 1 The

report reviewed in painful detail the USDA’s pattern and practice of failing to enforce penalties

against dog breeders for violations of the AWA—even in the face of repeat violations, apparent

illness and injury, and tick and cockroach infestations. 2




1
  Audit Report 33002-4-SF, “Animal and Plant Health Inspection Service Animal Care Program
Inspections of Problematic Dealers” (May 2010).
2
    Id. at 8–14.
                                                     1
            Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 3 of 19



       3.      Since the 2010 OIG report, several states and local governments have passed anti-

puppy-mill legislation, making it more difficult and costly for large-scale dog breeders with

USDA-cited violations of the AWA to sell puppies.

       4.      Despite criticism against USDA for its under-enforcement of the AWA from both

the public and OIG, Defendants adopted the “Teachable Moments” rule (“TM Rule”) and the

“Self-Reporting” Rule, which both allow AWA licensees/registrants 3 to avoid receiving citations

from USDA for certain violations of the AWA.

       5.      USDA adopted the TM Rule and the Self-Reporting Rule, however, without first

providing notice and an opportunity for interested parties to comment under 5 U.S.C. § 553.

       6.      Industries like large-scale commercial dog breeders rely on and benefit from the

TM Rule and the Self-Reporting Rule, as they use it to circumvent the reach of state and local anti-

puppy-mill legislation through obfuscating the nature and extent of their AWA violations.

       7.      Bipartisan Members of Congress have specifically cited “teachable moments” as

“evidence … that [USDA] has lapsed back into behavior the 2010 OIG report identified as

ineffective and counter-productive to enforcing the [AWA] for commercial dog breeders” and is

“once again neglecting to proactively share information about possible cruelty violations with

State authorities and law enforcement.” 4

       8.      Research facilities conducting animal experimentation also benefit from the TM

Rule and the Self-Reporting Rule, as they may receive inconsequential “teachable moments” in

lieu of citations for AWA violations, or simply self-report violations without effect.




3
  For ease of reference, Plaintiffs hereafter refer to AWA licensees/registrants collectively as
“licensees.”
4
  Letter from Rep. Mark Pocan and Rep. Brian Fitzpatrick to the Honorable Phyllis K. Fong,
Inspector General, USDA OIG (Dec. 2017), available at https://bit.ly/2qd1j5f.
                                                 2
             Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 4 of 19



       9.      Pursuant to 5 U.S.C. § 706, Plaintiffs seek to hold unlawful and set aside

Defendants’ TM Rule and Self-Reporting Rule on the basis that each was issued without first

providing notice and an opportunity for interested parties to comment under 5 U.S.C. § 553, and

therefore each was/is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law and/or issued without observance of procedure required by law.

                                 JURISDICTION AND VENUE

       10.     This Court has authority to review final agency action under the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701–706, and has jurisdiction over this action seeking such

review under 28 U.S.C. § 1331.

       11.     Venue is proper in this judicial district under 28 U.S.C. § 139l(e) as this civil action

is brought against an agency of the United States and an officer of the United States acting in his

official capacity, and Defendant USDA resides in this district.

                                             PARTIES

       12.     Plaintiff MAAL is a non-profit organization pursuant to section 501(c)(4) of the

Internal Revenue Code, and is headquartered in Missouri. MAAL’s mission is to prevent cruelty

to animals, particularly companion animals, through education, legislation, investigations, and

advocacy. Among other things, MAAL helps investigate commercial dog breeders and animal

cruelty with respect to dogs. MAAL’s efforts to protect commercially bred dogs, protect

consumers, institute animal protection investigations, and educate the public are injured by

Defendants’ issuance and enforcement of the TM Rule and Self-Reporting Rule, and by

Defendants’ failure to comply with the APA.

       13.     Plaintiff MAAL brings this action on its own behalf because the challenged conduct

directly conflicts with, impairs, and frustrates its organizational mission, and has required MAAL

to divert and redirect its limited resources to counteract and offset Defendants’ unlawful conduct

                                                  3
             Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 5 of 19



and omissions. The diversion of MAAL’s resources to offset Defendants’ unlawful and unfair

conduct hinders the development of other organizational projects that would better advance

MAAL's mission and increase MAAL's visibility, influence, and membership.

       14.     Plaintiff SAEN is a non-profit organization pursuant to section 501(c)(3) of the

Internal Revenue Code, and is headquartered in Ohio. SAEN’s mission is to prevent abuse of

animals in research facilities and facilities breeding/dealing animals for research. SAEN works to

achieve this mission through cruelty investigations, research, filing complaints regarding facilities

violating the AWA, and educating the public about animal mistreatment in research and breeding

facilities through the media. SAEN’s animal protection investigations and public education efforts

are injured by Defendants’ issuance and enforcement of the TM Rule and Self-Reporting Rule,

and by failure to comply with the APA.

       15.     SAEN brings this action on its own behalf, because the challenged conduct directly

conflicts with, impairs, and frustrates its organizational mission and has required SAEN to divert

and redirect its limited resources to counteract and offset Defendants’ unlawful conduct and

omissions. The diversion of SAEN’s resources to offset Defendants’ unlawful and unfair conduct

hinders the development of other organizational projects that would better advance SAEN's

mission and increase SAEN’s visibility, influence, and membership.

       16.     Defendant Sonny Perdue is the Secretary of USDA. He is sued in his official

capacity.

       17.     Defendant USDA is an agency of the United States. The Animal and Plant Health

Inspection Service (“APHIS”) and Animal Care are units within USDA. Secretary Perdue, as well

as USDA, APHIS, and Animal Care, are responsible for administering the AWA. 5



5
  Collectively, USDA, APHIS and Animal Care are hereinafter referred to as “USDA,” unless
otherwise specified.
                                                 4
                Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 6 of 19




                                              FACTS

          18.    The purpose of the AWA is to insure the humane care and treatment of animals. 6

          19.    When enacting the AWA, Congress expressed a “continuing commitment … to the

ethic of kindness” and recognized that “animals should be accorded the basic creature comforts of

adequate housing, ample food and water, reasonable handling, decent sanitation, sufficient

ventilation, shelter from extremes of weather and temperature, and adequate veterinary care ....” 7

          20.    In order to accomplish the AWA’s purpose, USDA must, among other things,

promulgate regulations governing the humane handling, care, treatment, and transportation of

animals covered by the AWA. USDA must also inspect AWA licensees for potential violations of

the AWA and its regulations. 8

          USDA Fails to Address Mistreatment and Abuse of Dogs and Puppies at Puppy
          Mills

          21.    Through its provisions regulating dealers and breeders, the AWA governs what are

commonly known as “puppy mills.” 9

          22.    Puppies bred at mills often develop severe health problems, the treatment of which

falls upon the unsuspecting consumers who purchase these puppies as family pets.

          23.    In May 2010, the OIG released a report following its audit of USDA’s inspection

of “problematic” large-scale dog breeders and brokers. 10




6
     7 U.S.C. § 2131.
7
     H.R. Rep. No. 91-1651 (1970), reprinted in 1970 U.S.C.C.A.N. 5103, 5104.
8
    7 U.S.C. §§ 2143, 2146.
9
    Id. § 2132; see also 9 C.F.R. § 1.1.
10
  Audit Report 33002-4-SF, “Animal and Plant Health Inspection Service Animal Care Program
Inspections of Problematic Dealers” (May 2010).
                                             5
                   Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 7 of 19



          24.       OIG initiated the 2010 report following two years of “significant media coverage

concerning large-scale dog dealers … that failed to provide humane treatment for the animals

under their care.”

          25.       OIG noted that puppy mills “have stirred the interest of the public, Congress,

animal rights groups, and others.”

          26.       The 2010 OIG report identified “major deficiencies with APHIS’ administration of

AWA” with respect to puppy mills, including, among other things:

                       a. “[USDA Animal Care’s] Enforcement Process Was Ineffective Against

                           Problematic Dealers”;

                       b. “[USDA Animal Care’s] Inspectors Did Not Cite or Document Violations

                           Properly To Support Enforcement Actions”;

                       c. “APHIS’ New Penalty Worksheet Calculated Minimal Penalties;”

                       d. “APHIS Misused Guidelines to Lower Penalties for AWA Violators;” and

                       e. “Some Large Breeders Circumvented AWA by Selling Animals Over the

                           Internet.” 11

          27.       The 2010 OIG Puppy Mill Report further found:

                    [Animal Care’s] enforcement process was ineffective in achieving
                    dealer compliance with AWA and regulations, which are intended
                    to ensure the humane care and treatment of animals. The agency
                    believed that compliance achieved through education and
                    cooperation would result in long-term dealer compliance and,
                    accordingly, it chose to take little or no enforcement action against
                    most violators.

                    However, the agency’s education efforts have not always been
                    successful in deterring problematic dealers from violating AWA.
                    During FYs 2006-2008, at the re-inspection of 4,250 violators,
                    inspectors found that 2,416 repeatedly violated AWA, including

11
     Id. at 1-2.
                                                     6
                 Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 8 of 19



                  some that ignored minimum care standards. Therefore, relying
                  heavily on education for serious or repeat violators—without an
                  appropriate level of enforcement—weakened the agency’s ability to
                  protect the animals. 12

           State and Local Governments Are Forced to Take Action Against Animal Abuse at
           Puppy Mills

           28.    In the absence of any adequate federal response remediating the cruelty of puppy

mills, many state and municipal governments have responded through local regulation of dog and

cat commercial breeders.

           29.    Many jurisdictions passed anti-puppy-mill legislation prohibiting pet stores from

purchasing puppies from dog breeders with a threshold number of USDA-issued citations for

violations of the AWA.

           30.    Examples of such anti-puppy-mill legislation include Conn. Gen. Stat. Ann. § 22-

354 (effective Oct. 2014); 13 Nassau County, N.Y., Miscellaneous Laws tit. 79, § 4 (effective Aug.

2014.); Suffolk County, N.Y., Code ch. 299, art. VIII, § 299-58 (effective 2014); N.J. Stat. Ann.

§ 56:8-95.1 (effective June 2015); La. Stat. Ann. § 3:2511 (effective June 2016); Ariz. Rev. Stat.

Ann. § 44-1799.10 (effective Aug. 2016); Va. Code Ann. § 3.2-6511.1 (effective July 2017); and



12
     Id. at 1.
13
     For example, Conn. Gen. Stat. Ann. § 22-354(b) states in relevant part:

          No pet shop licensee shall purchase a dog or cat for resale or sell or offer for sale
          any dog or cat purchased from: (1) Any breeder that ... (B) …committed a direct
          violation of pet dealer-related regulations of the [USDA] during the two-year period
          prior to such purchase, or (C) …committed three or more indirect violations of pet
          dealer-related regulations of the [USDA] during the two-year period prior [if the]
          violations pertained to the health or welfare of an animal..; or (2) any other person,
          firm or corporation that: …committed a direct violation of pet dealer-related
          regulations of the [USDA] during the two-year period prior to such purchase, (C)
          …committed three or more indirect violations of pet dealer-related regulations of
          the [USDA] during the two-year period prior [pertaining] to the health or welfare…,
          or (D)…obtained such dog or cat from a breeder described in subdivision (1)”

                                                    7
             Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 9 of 19



225 Ill. Comp. Stat. Ann. 605/3.8 (effective Aug. 2017); and Md. Code Ann., Bus. Reg. § 19-

702.1 (effective Oct. 2017).

       Puppy Mills and Commercial Breeders Seek to Circumvent State and Local
       Anti-Puppy-Mill Legislation

       31.     On or about July 25, 2014, MAAL attended an industry meeting held jointly by

USDA and Missouri Department of Agriculture. Approximately one-hundred commercial dog

breeders and related industry members were in attendance.

       32.     Commercial dog breeders expressed disappointment that some pet stores and

brokers were refusing to purchase dogs, or were paying reduced prices, if breeders had citations

on their inspection reports.

       33.     At the same meeting, USDA announced that, moving forward, certain AWA

violations would be considered “teachable moments” and would not be documented on inspection

reports.

       USDA Fails to Adequately Address Mistreatment and Abuse of Animals in
       Laboratories

       34.     In December 2014, the OIG released a report, following its audit of USDA’s

inspection of research facilities using animals subject to the AWA. 14

       35.      The OIG report found, among other things:

                   a. “APHIS Closed Cases Involving Animal Deaths”;

                   b. “Since FY 2001, [USDA Animal Care] conducted at least 500 inspections

                       at 107 research facilities that had not used, handled, or transported any

                       regulated animals for more than 2 years [and] 14 of the 107 research

                       facilities had not used regulated animals for as long as 13 years …. As a



14
  Audit Report 33601-0001-41, “Animal and Plant Health Inspection Service Animal Care
Program Inspections of Problematic Dealers” (Dec. 2014).
                                                 8
                Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 10 of 19



                           result, [Animal Care] did not make the best use of its limited resources,

                           which could have been assigned to inspect other more problematic

                           facilities, including breeders, dealers, and exhibitors.”;

                       c. “Some Institutional Animal Care and Use Committees Are Not Adequately

                           Monitoring Research Facilities”;

                       d. “[Investigative and Enforcement Services] Offered Reduced Penalties to

                           Some Violators”; and

                       e. “[Veterinary Medical Officers] Did Not Always Review Protocols and

                           Annual Reports, as Required[.]” 15

          USDA Issues “Teachable Moments” Rule Without Notice and Comment

          36.      Defendants issue a publication called the Animal Welfare Inspection Guide, which

sets forth how USDA inspectors are to administer and enforce the AWA. The Animal Welfare

Inspection Guide dictates, among other things, how and when USDA inspectors are to issue

citations for violations of the AWA.

          37.      AWA licensees, including but not limited to commercial dog breeders, have access

to the Animal Welfare Inspection Guide and know their rights thereunder.

          38.      On information and belief, on or about January 14, 2016, Defendants updated the

Animal Welfare Inspection Guide to include the TM Rule.

          39.      Defendants did not provide public notice and comment before issuing the TM Rule.

          40.      USDA defines the TM Rule as follows: 16




15
     Id. at p. 5, 8, 13, 16, 28.
16
     United States Dep't of Agric., Animal Welfare Inspection Guide 2-8 (March 2019).
                                                      9
                 Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 11 of 19




           41.     With respect to the TM Rule, USDA directs inspectors to act accordingly: 17




           42.     USDA places the following restrictions on the TM Rule: 18




17
     Id.
18
     Id. at 2-8, 2-9.
                                                   10
                Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 12 of 19




          43.       USDA offers the following example of proper use of the TM Rule: 19




19
     Id. at 2-10.
                                                   11
             Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 13 of 19




       44.     Defendants’ employment of the Teachable Moments Rule contributes to the

decrease in citations issued by USDA under the AWA, and inhibits the public and consumers from

making informed choices with respect to transactions involving or impacting animals.

       USDA Issues “Self-Reporting Rule” Rule Without Notice and Comment

       45.     On or about December 2017, and again on or about May 2018, USDA published

“Tech Notes” setting forth the Self-Reporting Rule. 20

       46.     On information and belief, on or about March 2019, Defendants updated the

Animal Welfare Inspection Guide to include the Self-Reporting Rule.

       47.     Defendants did not provide public notice and comment before issuing the Self-

Reporting Rule.

       48.     USDA sets forth the Self-Inspection Rule as follows: 21

(Cont’d on next page)




20
     See, e.g., USDA APHIS AC, Tech Note (May 2018), available at
https://www.aphis.usda.gov/publications/animal_welfare/2017/ac-tech-note-incentives-animal-
welfare-act-compliance.pdf.
21
   United States Dep't of Agric., Animal Welfare Inspection Guide 2-6, 2-7 (March 2019).
                                                12
           Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 14 of 19




(Cont’d on next page)




                                       13
             Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 15 of 19




       49.     Defendants did not provide public notice and comment before issuing the Self-

Reporting Rule.




                                             14
                Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 16 of 19



          50.     Defendants’ employment of the Self-Reporting Rule contributes to the decrease in

citations issued by USDA under the AWA, and inhibits the public and consumers from making

informed choices with respect to transactions involving or impacting animals.

                               FIRST CLAIM FOR RELIEF
                 Violation of Administrative Procedure Act as to TM Rule

          51.     Plaintiffs repeat and incorporate all allegations in each of the preceding paragraphs.

          52.     Publication of the Animal Welfare Inspection Guide, which sets forth the TM Rule

is a final agency action for purposes of APA.

          53.     The TM Rule is not based on specific statutory provisions, nor does the rule

interpret a specific statutory provision.

          54.     Rather, the TM Rule is a substantive and legislative rule that limits administrative

discretion, effects a substantive change in existing law and policy, and is administered with binding

effect.

          55.     The TM Rule has a practical binding effect because private parties, i.e., commercial

dog breeders and private, for-profit research facilities handling animals, can rely on it as a norm

or for safe harbor, allowing licensees to reliably violate the AWA without citation.

          56.     The TM Rule imparts substantive rights upon AWA licensees, which they would

not have had Defendants not issued the TM Rule.

          57.     Promulgation of the TM Rule described above constituted “rule making” within the

meaning of the APA, 5 U.S.C. § 551(5), and was so subject to the notice and comment

requirements of 5 U.S.C. § 553.

          58.     Defendants, however, did not provide notice or permit comment before issuing the

TM Rule.

          59.     The TM Rule is, therefore, unlawful and should be set aside under 5 U.S.C. §

706(2)(D).
                                                   15
              Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 17 of 19



        60.       As a result of Defendants’ actions and omissions described herein, each Plaintiff

has suffered a concrete and particularized injury that is actual or imminent.

        61.       There is a causal relationship between Defendants’ conduct as alleged herein, and

each Plaintiff’s injury.

        62.       The offending conduct is likely to continue, and therefore, will continue to injure

each Plaintiff.

        63.       The relief requested by Plaintiffs will redress Plaintiffs’ injuries.

                                   SECOND CLAIM FOR RELIEF
                   Violation of Administrative Procedure Act as to Self-Reporting Rule

        64.       Plaintiffs repeat and incorporate all allegations in each of the preceding paragraphs.

        65.       Publication of the Animal Welfare Inspection Guide, which sets forth the Self-

Reporting Rule, is a final agency action for purposes of APA.

        66.       The Self-Reporting Rule is not based on specific statutory provisions, nor does the

rule interpret a specific statutory provision.

        67.       Rather, the Self-Reporting Rule is a substantive and legislative rule that limits

administrative discretion, effects a substantive change in existing law and policy, and is

administered with binding effect.

        68.       The Self-Reporting Rule has a practical binding effect because private parties, i.e.,

commercial dog breeders and private, for-profit research facilities handling animals, can rely on it

as a norm or for safe harbor, allowing licensees to reliably violate the AWA without citation.

        69.       The Self-Reporting Rule imparts substantive rights upon AWA licensees, which

they would not have had Defendants not issued the Self-Reporting Rule.

        70.       Promulgation of the Self-Reporting Rule described above constituted “rule

making” within the meaning of the APA, 5 U.S.C. § 551(5), and was so subject to the notice and

comment requirements of 5 U.S.C. § 553.
                                                    16
              Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 18 of 19



        71.       Defendants, however, did not provide notice or permit comment before issuing the

Self-Reporting Rule.

        72.       The Self-Reporting Rule is, therefore, unlawful and should be set aside under 5

U.S.C. § 706(2)(D).

        73.       As a result of Defendants’ actions and omissions described herein, each Plaintiff

has suffered a concrete and particularized injury that is actual or imminent.

        74.       There is a causal relationship between Defendants’ conduct as alleged herein, and

each Plaintiff’s injury.

        75.       The offending conduct is likely to continue, and therefore, will continue to injure

each Plaintiff.

        76.       The relief requested by Plaintiffs will redress Plaintiffs’ injuries.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

A.      Enter a declaratory judgment that Defendants have violated the APA by failing to notify

the public and afford it an opportunity to comment on the TM Rule and the Self-Reporting Rule;

B.      Enter an order vacating the TM Rule and the Self-Reporting Rule, and enjoining

Defendants from using the TM Rule and the Self-Reporting Rule, or any substantive equivalent,

unless and until such procedures have been adopted through notice-and-comment rulemaking;

C.      Award Plaintiffs their costs and expenses, including reasonable attorney's fees pursuant to

applicable statutes and/or rules; and

D.      Grant such further and additional relief as this Court may deem just and proper.




                                                    17
           Case 1:19-cv-02087 Document 1 Filed 07/14/19 Page 19 of 19



 Dated: July 14, 2019.
                                         Respectfully submitted,

                                         /s/ Nigel Barrella____________
                                         Nigel Barrella (D.C. Bar No. 1005592)
                                         BARRELLA LAW PLLC
                                         1001 Pennsylvania Ave NW, Suite 1300N
                                         Washington, DC 20004
                                         Tel. (202) 768-7510
                                         nigel@barrellalaw.com

                                         Vanessa Shakib*
                                         Ryan Gordon*
                                         ADVANCING LAW FOR ANIMALS
                                         409 N. Pacific Coast Highway, Suite 267
                                         Redondo Beach, CA 90277
                                         Tel: (202) 996-8389
                                         vshakib@advancinglawforanimals.org
                                         rgordon@advancinglawforanimals.org

                                         Attorneys for Plaintiffs

* Pro hac vice application forthcoming




                                                 18
